Citation Nr: 0706067	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of an 
injury to the left knee and leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a low back disability and denied the veteran's 
claim for service connection for residuals of an injury to 
the left knee and leg.  In August 2006, the veteran testified 
before the Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It does not appear that the Board has before it the evidence 
necessary to decide the veteran's claims.  Specifically, it 
appears that the service medical records upon which the 
decision on appeal was based have not been associated with 
the records sent to the Board for review.  As the file 
appears to be incomplete, a remand is necessary in order to 
make every effort to assist the veteran in obtaining 
information necessary to substantiate his claims.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following action:

Associate with the claims file all 
service medical records upon which the 
September 2003 decision was based.  If 
necessary, a search should be conducted 
for the records from alternate sources.  
If the veteran's service medical 
records cannot be located, attempt to 
reconstruct the veteran's records.  In 
this regard, the veteran should be 
requested to submit copies of all the 
service medical records he has in his 
possession.  All efforts to obtain the 
records should be fully documented, and 
a negative response must be provided if 
the records cannot be located.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



